United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-276
Issued: May 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2013 appellant, through his attorney, filed a timely appeal from July 3
and October 23, 2013 merit decisions of the Office of Workers’ Compensation Programs
(OWCP) denying his claim as untimely filed. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant’s occupational disease claim is barred by the applicable
time limitation provisions of FECA.
FACTUAL HISTORY
On February 27, 2013 appellant, then a 70-year-old pipefitter general foreman, filed an
occupational disease claim alleging that he sustained bilateral hearing loss due to noise exposure
1

5 U.S.C. § 8101 et seq.

at work. He initially became aware of his condition and attributed it to his federal employment
duties on January 1, 1982. Appellant was last exposed to the conditions alleged to have caused
his hearing loss on April 3, 1997, the date that he retired. He indicated that he was only recently
aware that he could file a hearing loss claim.
By letter dated April 3, 2013, OWCP requested that appellant submit additional factual
and medical information, including evidence that he timely provided notice of his alleged injury.
In an April 17, 2013 response, appellant described his history of noise exposure while
working for the employing establishment from 1966 to 1997. He again indicated that he first
related his hearing loss to his work duties in 1982 as it could not “be anything else.” Appellant
submitted a March 16, 2012 audiogram showing moderate-to-severe hearing loss on the right and
high-frequency hearing loss on the left.
The employing establishment obtained audiograms on appellant from March 1960
onward. A March 24, 1978 audiogram revealed moderate-to-severe sensorineural hearing loss
on the right. A July 19, 1978 audiogram showed normal findings for the left ear and moderateto-severe mixed hearing loss of the right ear with a large conductive component. An April 28,
1980 audiogram showed a “sharply downward sloping loss” on the right side. A June 10, 1980
audiogram revealed moderate-to-severe sensorineural hearing loss. Appellant underwent
audiograms dated 1986 to 1997 as part of a hearing conservation program by the employing
establishment.
On March 26, 2013 the employing establishment confirmed that appellant was exposed to
noise during the course of his employment and wore hearing protection. It challenged the
timeliness of the claim.
By decision dated July 3, 2013, OWCP denied appellant’s claim on the grounds that it
was not timely filed.
On July 25, 2010 appellant, through his attorney, requested reconsideration. Counsel
resubmitted audiograms obtained by the employing establishment from 1986 to 1997 and
asserted that the audiograms demonstrated that his employer had actual knowledge of his noiseinduced hearing loss.
In a report dated July 19, 1978, received by OWCP on August 9, 2013, a physician with
the employing establishment indicated that an audiogram obtained that date showed normal
findings on the left and moderate-to-severe hearing loss on the right with a large conductive loss
that would not be occupational. He recommended that appellant be evaluated by a private
physician.
In a statement dated February 10, 2013, appellant related that the audiology department at
the employing establishment issued him earplugs. He noticed his hearing loss two years after he
began work.
In a statement dated April 26, 2013, an audiologist with the employing establishment
reviewed appellant’s history of noise exposure and medical records. He related that hearing
conservation forms indicated that appellant was issued hearing protection in 1961 and was
2

“provide[d] with hearing conservation training.” The audiologist noted that appellant initially
filed a claim for hearing loss in 1978 and that at the time of his preemployment physical he had
right-sided hearing loss. He recommended an evaluation by a Board-certified otolaryngologist,
noting that the hearing loss on the left was below the compensable range and on the right did not
appear occupational in nature. On April 30, 2013 Dr. Ernest L. Fair, who specializes in
occupational medicine, concurred with the recommendation of the audiologist.
By decision dated October 23, 2013, OWCP denied modification of its July 3, 2013
decision. It found that, while appellant participated in a hearing conservation program, he did
not show that the employing establishment had actual knowledge of his claimed injury. OWCP
further determined that he did not file his claim within three years from April 3, 1997, the date of
last exposure.2
On appeal appellant’s attorney argues that his participation in the hearing conservation
program at the employing establishment establishes actual knowledge of his injury. He asserts
that a claim does not need to be filed within three years if the employing establishment had
actual knowledge of the injury.
LEGAL PRECEDENT
Section 8122(a) of FECA3 provides that an original claim for compensation for disability
or death must be filed within three years after the injury or death.4 Section 8122(b) provides
that, in latent disability cases, the time limitation does not begin to run until the claimant is
aware, or by the exercise of reasonable diligence should have been aware, of the causal
relationship between the employment and the compensable disability.5 The Board has held that,
if an employee continues to be exposed to injurious working conditions after such awareness, the
time limitation begins to run on the last date of this exposure.6 Even if a claim is not timely filed
within the three-year period of limitation, it would still be regarded as timely under section
8122(a)(1) if the immediate superior had actual knowledge of his alleged employment-related
injury within 30 days or written notice of the injury was provided within 30 days pursuant to
section 8119.7 The knowledge must be such as to put the immediate superior reasonably on
notice of an on-the-job injury or death.8 The Board has indicated that an employee need only be
aware of a possible relationship between his “condition” and his employment to commence the

2

OWCP indicated that appellant retired on April 3, 1993 rather than April 3, 1997; however, this appears to be a
typographical error.
3

5 U.S.C. § 8101 et seq.

4

Id. at § 8122(a).

5

Id. at § 8122(b).

6

See Linda J. Reeves, 48 ECAB 373 (1997).

7

5 U.S.C. §§ 8122(a)(1); 8122(a)(2); see also Larry E. Young, 52 ECAB 264 (2001).

8

Willis E. Bailey, 49 ECAB 509 (1998).

3

running of the applicable statute of limitations.9 The Board has also held that a program of
annual audiometric examinations conducted by an employing establishment may constructively
establish actual knowledge of a hearing loss such as to put the immediate supervisor on notice of
an on-the-job injury.10
In interpreting section 8122(a)(1) of FECA, OWCP procedures provide that, if the
employing establishment gives regular physical examinations which might have detected signs
of illness, such as hearing tests, it should be asked whether the results of such tests were positive
for illness and whether the employee was notified of the results.11
ANALYSIS
The Board finds that appellant’s claim was timely filed. As noted above, if an employee
continues to be exposed to injurious working conditions, the time limitation begins to run on the
date of last exposure.12 Appellant ceased to be exposed to work-related noise when he retired on
April 3, 1997. Therefore, the time limitation provisions began to run on that date. As appellant
did not file a claim for hearing loss until February 2013, his claim was filed outside the threeyear time limitation period.13 However, his claim would still be regarded as timely under section
8122(a)(1) of FECA if his immediate supervisor had actual knowledge of the injury within 30
days of his last exposure to the implicated employment factors. To have actual knowledge, the
supervisor must be aware that appellant attributed his hearing loss to an injury sustained in the
performance of duty or to some other factor of employment.14
On appeal appellant’s attorney contends that his supervisor had actual knowledge of his
hearing as he was part of a hearing conservation program. The Board has held that a program of
annual audiometric examinations conducted by an employing establishment in conjunction with
employee testing programs is sufficient to constructively establish actual knowledge of a hearing
loss such as to put the immediate supervisor on notice of an on-the-job injury.15 OWCP’s
procedure manual, interpreting section 8122(a)(1) of FECA states:
“If an agency, in connection with a recognized environmental hazard, has an
employee testing program and a test shows the employee to have positive findings
this should be accepted as constituting actual knowledge. For example, an agency
9

Edward C. Horner, 43 ECAB 834, 840 (1992).

10

See J.B., Docket No. 10-2025 (issued June 17, 2011); Jose Salaz, 41 ECAB 743 (1990).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3(c) and 6(c) (March 1993); see also
James A. Sheppard, 55 ECAB 515 (2004).
12

See Larry E. Young, 52 ECAB 264 (2001).

13

5 U.S.C. § 8122(b).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3a(3)(b) (March 1993).

15

See Joseph J. Sullivan, 37 ECAB 526 (1986); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Time, Chapter 2.801.3(c) (March 1993).

4

where employees may be exposed to hazardous noise levels may give annual
hearing tests for exposed employees. A hearing loss identified on such a test
would constitute actual knowledge on the part of the agency of a possible work
injury.”16
The record supports that appellant participated in an annual hearing conservation
program as early as 1986 and that the results indicated various levels of hearing loss. As noted,
OWCP procedures provide that, if the employing establishment gives regular physical
examinations which might have detected signs of illness, such as hearing tests, it should be asked
whether the results of such tests were positive for illness and whether the employee was notified
of the results.17 On April 30, 2013 an audiologist with the employing establishment related that
appellant had hearing loss on the right side at the time of his preemployment physical and had
initially claimed hearing loss in 1978. He recommended an evaluation by a private physician. In
a report dated July 19, 1978, a physician found that appellant’s audiogram revealed moderate-tosevere right-sided hearing loss with a large conductive component that would not be
occupational. The physician also recommended a consultation with a private physician.
The Board finds that the evidence of record is sufficient to establish that the employing
establishment had actual knowledge within 30 days of the date of last exposure that appellant
believed that he had hearing loss as a result of his employment duties. While it is not clear
whether appellant’s hearing loss resulted totally from his federal employment, audiograms from
the employing establishment document hearing loss and it appears that the employing
establishment was aware in 1978 that he attributed some of his hearing loss at least in part to
federal employment. Consequently, his claim for compensation for hearing loss was timely
filed.18 The case will be remanded to OWCP for further development to determine if appellant
sustained hearing loss causally related to factors of his federal employment. Following such
further development as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that appellant’s claim was timely filed.

16

Federal (FECA) Procedure Manual, id.

17

Id. at Chapter 2.801.3(c) and 6(c) (March 1993); see also James A. Sheppard, supra note 11.

18

See Gerald A. Preston, 57 ECAB 270 (2005); James A. Sheppard, supra note 11.

5

ORDER
IT IS HEREBY ORDERED THAT the October 23 and July 3, 2013 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: May 2, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

